        Case 3:21-mj-04119-CDB Document 10 Filed 08/10/21 Page 1 of 2



 1    Ryan J. Stevens (026378)
 2    GRIFFEN & STEVENS LAW FIRM, PLLC
      609 N. Humphreys Street
 3    Flagstaff, Arizona 86001
      Tel. (928) 226-0165
 4
      Fax (928) 752-8111
 5    office@flagstaff-lawyer.com
      Attorney for Defendant
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10
       United States of America,                       No. 3:21-mj-04119-CDB
11
                            Plaintiff,
12                                                     MOTION FOR DEFENDANT AND
       v.                                              COUNSEL TO APPEAR
13                                                     TELEPHONICALLY AT THE
       Joseph Don Mount,                               AUGUST 16, 2021 INITIAL
14                                                     APPEARANCE; AND ORDER
                            Defendant.
15
16
             Defendant, Joseph Don Mount, by and through undersigned counsel, and undersigned
17
18 counsel, respectfully move this Honorable Court for an Order allowing their telephonic
19
     appearance at the August 16, 2021, Initial Appearance for the following reason(s): The Parties
20
     are working extensively and cooperatively in their efforts to reach a non-trial resolution. At
21
22 this time, that work is ongoing. Defendant, Mr. Mount, resides out of state. In furtherance of
23 the facts that COVID-19 cases are currently surging, this case is not ready for entry of a non-
24
   trial resolution yet, and the provisions of the CARES Act, it is requested that Defendant and
25
26 his counsel be permitted to appear by telephone as part of the legal community’s continued
27 COVID-19 mitigation efforts.
28
     ////
        Case 3:21-mj-04119-CDB Document 10 Filed 08/10/21 Page 2 of 2



 1           THEREFORE, based on the foregoing, Defendant, by and through undersigned
 2
     counsel, respectfully requests that this Honorable Court enter an Order allowing for Defendant,
 3
 4 Mr. Mount, and counsel to appear by telephone at the August 16, 2021 Initial Appearance.
 5
                    RESPECTFULLY SUBMITTED this 10th day of August, 2021.
 6
 7
                                                Respectfully submitted,
 8
 9                                              /s/ Ryan J. Stevens        g
                                                Ryan J. Stevens
10
                                                AZ Bar No. 026378
11                                              GRIFFEN & STEVENS LAW FIRM, PLLC
                                                609 N. Humphreys Street
12                                              Flagstaff, Arizona 86001
13                                              Telephone: (928) 226-0165
                                                Facsimile: (928) 752-8111
14                                              Email: office@flagstaff-lawyer.com
15
16
17
18
19
20
21
                                      CERTIFICATE OF SERVICE
22
            I hereby certify that on August 10, 2021, I filed the foregoing document with the Clerk
23
     of the Court using CM/ECF and that service was perfected on all counsel of record and
24   interested parties through this system.
25                                                      By:   /s/ Angelé Mead
26                                                             Angelé Mead
27
28


                                                  -2-
